Citation Nr: 1200641	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-06 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for status post left internal carotid artery aneurysm with angioplasty and stenting.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from January 1988 to January 2008.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Salt Lake City, Utah Regional Office (RO) of the Department of Veterans' Affairs (VA).  The San Diego RO subsequently has jurisdiction of the claims folder.  In a subsequent rating decision, the RO granted a separate 10 percent rating for residual ptosis of the left eyelid, anhidrosis of the left side of the face and mild aniscoria of the pupils.  As the Veteran did not file a timely notice of disagreement with this decision, this matter is not currently on appeal before the Board.

In October 2011, a Board hearing was held at the RO before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.  

The Board notes that the Veteran submitted additional evidence, including a July 2010 Naval Medical Center report, after issuance of the February 2009 statement of the case.  Consequently, this evidence was not reviewed by the RO.  However, at the October 2011 hearing the Veteran's representative specifically waived this initial RO consideration.


FINDINGS OF FACT

1.  The Veteran has already been assigned a separate 10 percent rating for residual eye pathology from his carotid artery aneurysm, identified as ptosis of the left eyelid, anhidrosis of the left side of the face and mild aniscoria of the pupils.  This rating is not currently on appeal.  It contemplates lack of perspiration on the left side of the face and disfigurement caused by the drooping eyelid.  Visual impairment was not shown.

2.  The Veteran's non-eye and face-related functional loss consists of not being able to participate in sports or other activity, which involves rapid head movement.  He is not shown to experience a claudication on walking more than 100 yards, diminished peripheral pulses or an ankle/brachial index of 0.9 or less.  He has not missed time from work, takes occasional breaks from a computer screen, but compensable functional impairment is not shown.


CONCLUSION OF LAW

The criteria for an initial compensable rating for status post left internal carotid artery aneurysm with angioplasty and stenting are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Code 7111 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a VCAA notice letter sent to the Veteran in July 2008, the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although some of the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a May 2010 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, private treatment records and the report of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the October 2011 Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  


II.  Factual Background

The Veteran's service treatment records show that the Veteran was found to have a left internal carotid dissection in October 2005.  As a result, he was placed on blood thinning medication and on a 7 day convalescent leave.  He subsequently developed a large pseudoaneurysm.  As a result, in March 2006, a stent was implanted into his left internal carotid artery.  

In April 2006, it was noted that the Veteran had had a very satisfactory post-procedural course.  He was advised that he could resume some of his physical activities but was to avoid heavy lifting and exercises that involved turning his head.  On July 2006 follow-up, it was noted that the Veteran was back to some exercise regimen and had had no complications.  A recent CT angiogram had shown that there was no residual psuedoaneurysm in the area of the stent and no stenosis in the stent.  There was a slight turn as the carotid exited the stent and went into the skull base and it was noted that this could result in some stenosis at that level.  Consequently, the Veteran was to remain on his antiplatelet agent.  His right carotid artery was also very tortuous before its entrance into the skull base.  Therefore, he was predisposed to dissections on the carotids and thus, any activities with very rapid neck movement would be contraindicated.  This included cervical chiropractic manipulation, roller coasters and tennis.  Unfortunately, tennis was reportedly a very important aspect of the Veteran's life but because of the necessity for rapid head movement during this sport, he was informed that it was best that he did not participate in it.  

On January 2007 VA general medical examination, the Veteran complained of occasional headache on exercise.  He indicated that he was unable to play tennis, golf, boxing, swimming, roller coasting or downhill skiing for the fear of possible recurrence of internal carotid artery dissection.  He denied any ptosis, anhidrosis, weakness or visual disturbances.  There was no numbness of the extremities and no speech problem.  Physical examination showed that the Veteran's gait was normal.  The pupils were round, equal and reacted to light and accommodation.  The extraocular muscle movements were normal.  Examination of the neck showed no lymph node enlargement or thyromegaly.  There were no focal neurologic signs.  The pertinent diagnoses were internal carotid artery dissection, pseudoaneurysm with incomplete Horner syndrome status post angioplasty and stenting of the left internal carotid artery with residuals.  The incomplete Horner syndrome, which was manifested by ptosis/myosis without anhidrosis had resolved.  

In an April 2008 letter, a private treating physician indicated that the Veteran had initially presented in February 2006 with an excruciating headache, which woke him up from sleep.  Two days later he had the onset of a left-sided Horner's syndrome, which prompted an evaluation and a left carotid dissection was discovered with a very small residual lumen.  He was put on Heparin and then on Coumadin.  One to two weeks later he had a droop attack without any persistent neurological deficit.  It was unclear at that time if he was having hypoperfusion of his brain due to the dissection.  On follow-up three months after his carotid dissection, he was found to have a large pseudoaneurysm at the dissection site.  At the time the physician examined him, he had a residual ptosis, but no other neurological deficits.  

Because of the enlarging pseduoaneurysm, the physician performed stenting of the lesion to normalize the diameter of the carotid artery and to prevent enlargement of the pseudoaneurysm.  Although there was some residual stenosis shown on a CT angiographic follow-up, the pseduoaneurysm had been eliminated and no further narrowing had occurred.  The Veteran did have tortuousity of the contralateral carotid.  He had been neurologically stable and remained on aspirin.  

The physician indicated that carotid dissection was a dangerous disease as it was frequently associated with stroke.  Sometimes the dissection could heal but it could also progress to further occlusion or pseudoaneurysm formation, with both potentially causing a stroke.  In the Veteran's case, the stenosis was not further improving and a pseudoaneurysm had developed and therefore required treatment.  The stent itself eliminated the pseudoaneurysm but caused some narrowing of the vessel.  He had to remain on aspirin for the rest of his life to help prevent stroke due to clot formation on the stent or stenosis.  He needed to be followed and remained at risk for further narrowing and risk of redissection of the left carotid or new dissection of the right carotid with the subsequent attendant risks of stroke.  Because of this problem, he had activity limitations, especially any activity, which was associated with rapid head movement, as this could lead to carotid dissection.  

On December 2008 VA examination, it was noted that the Veteran was currently working as a consultant to the research branch of a medical equipment company.  In October 2005, he had had a sudden onset of left eye and face symptoms.  His left eye started drooping and his sclera became quite red and itchy.  His pupil became dilated and constricted and would not move appropriately.  The left side of his face stopped sweating but he did not have a face drop or loss of his musculature on the left side.  Initially the concern was that he might have a Bell Palsy and then he was noted to have a modified Horner syndrome.  After a thorough evaluation by neurology, neurosurgery and vascular surgery, the diagnosis was pseudoaneurysm downstream from the stenosis.  It was felt that the pseudoaneurysm had dilated the carotid artery, which subsequently involved the sympathetic nervous system that was in the wall of the carotid artery and therefore, he developed the Horner syndrome as a symptom.  While the normal history of this condition was a rupture or occlusion with death or stroke, the Veteran was cerebrovascularly and neurologically unaffected except for the sympathetic nerves of the left eye and face.  

After a thorough work-up at the Navy Medical Center, the Veteran was electively sent to neuroradiology at UCLA.  He was treated at UCLA by interventional neuroradiography and he had a procedure of a guided groin angioplasty of the internal carotid artery on the left side.  In 2006, he had a dilation and angioplasty with placement of a stent in the area of stenosis in the left internal carotid artery.  This stent-graft was placed to plug the pseudoaneurysm.  During the entire time of the procedure, including the preparation before and the subsequent initial recovery, he was on Coumadin.  He was eventually moved down from Coumadin to a combination of aspirin and Plavix as anticoagulants because of the necessity of the stent placement and the concern about possible clot collection in the pseudoaneurysm area.  He had gradually been weaned off of the Plavix and moved over to 325 mg of aspirin a day as an adequate anticoagulant.  He was followed with yearly CTAs of the carotid artery for monitoring of the stenosis and the carotid stent.  

The examiner noted that the residual associations and complications with this condition were that he needed daily anticoagulation.  This was currently being managed with 325 mg of aspirin, which was 4 times the usual dose that was used in cardiac prophylaxis.  He also had ongoing left eye, eyelid ptosis in that his left eyelid drooped.  In his job he worked as a consultant and research monitor and people often asked him why his left eye was drooping.  It was more of a cosmetic condition at present because it did not cover his pupil but only the upper part of the iris of his left eye.  It was much more marked when he was tired or later in the day.  
Additionally, he had lost the ability to sweat on the left side of the face (i.e. anhidrosis).  When he worked out at the gym and he worked up a sweat, he obviously got redness and sweating on the right side of his face, some of his hair and the lower part of the chin but the entire left cheek and left side of his face remained dry.  This was noticed by people in the gym.  He did carry a towel to wipe his face so that he would not stand out.  

Physical examination showed normal posture and gait.  Examination of the neck showed that he had good carotid pulses bilaterally.  There was no sweating on his face so no difference could be seen.  There was mild aniscoria, a minor difference in the size of the pupils.  There was moderate ptosis noted in the left eyelid.  It was particularly more marked when he sat looking at something for any prolonged period of time.  It tended to droop but it still only came to touch the top of the pupil and did not cover the pupil.  

The diagnoses were status-post left internal carotid stenosis with an angioplasty and a stent, daily coagulation maintenance for a stented left, internal carotid artery in order to prevent a stroke, residual ptosis of the left eyelid due to sympathetic nervous system dysfunction because of the pseudoaneurysm in the wall of the internal carotid artery, and mild aniscoria of the pupils with no functional impairment and virtually no cosmetic impairment in the left pupil due to the same sympathetic nervous system dysfunction.  

The ptosis caused a mild disfigurement but didn't as yet cause functional impairment in work or his activities of daily living.  The lack of sweating on the left side was also more cosmetic and did not affect his work or his activities of daily living, other than his wiping of his face self-consciously when he was working out so that he did not have to answer questions about it.  

A July 2010 Navy Medical Center progress note shows that the Veteran reported that he continued to have residual ptosis in the left eye, worse in the afternoon and when tired.  It was noted that due to the carotid artery dissection, the Veteran was unable to competitively play tennis, was unable to swim and was limited in his neck movements.  Physical examination showed decreased range of motion of the neck to 40 degrees left rotation.  The neck was symmetrical, was not swollen and was not tender to palpation.  It demonstrated no decrease in suppleness.  Neck flexion produced tingling down the spine/arms and no neck weakness was seen.  Neurological examination was normal.  It was noted that a December 2004 MRI of the cervical spine had shown mild cervical spondylosis most pronounced at the C4-5 level.  It was also noted that a January 2009 CT scan of the neck showed a stable left distal internal carotid artery stent with normal opacification throughout the visualized vasculature.  The pertinent diagnosis was dissection of the coronary artery with residual ptosis of the left eye and decreased ability to perform usual activities such as playing tennis, swimming and running.  

During the October 2011 hearing the Veteran testified that his most intrusive symptom was the drooping of his left eyelid.  The Veteran considered the drooping to be disfiguring.  Also, when his eyes got tired after looking at the computer for a while at work, he noticed that his eyelid would droop more.  When he would get really tired, the drooping started to cover up his field of view and his vision could become blurred.  The eye problem had not caused him to miss any time from work.  Instead, he would compensate for the problem by taking five or ten minute breaks during the day where he would stare at a distant object to relax his eyes a little bit.  He found that he was then able to go back to his computer screen and continue his work.  

The increased drooping was not painful, he was not aware that compensating for it affected his other eye and he was not aware of having lost any promotional opportunities because of the eye.   Additionally, he was not able to participate in tennis or any other sports that involved a lot of ballistic movement of the head or neck, as this could dislodge his stent.  He did not experience any other symptoms such as shortness of breath or chest pain.  The Veteran indicated that although he was not having any current, significant neurological deficits, his treating physician had informed him that this could change depending on how long his stent stayed open.  Consequently, he was taking high dose aspirin on a daily basis to prevent any sort of clotting from happening and to maintain the opening of the stent.  

III.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's left knee disability has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

At the outset, the Board once again notes that the Veteran has already received a separate compensable rating for his eye and face pathology, identified as ptosis of the left eyelid, anhidrosis of the left side of the face and mild aniscoria of the pupils.  As noted, this contemplates disfigurement, some lack of perspiration on the left side of the face and no objectively confirmed visual impairment.  He has reported some blurring on extended use, but this has not been shown to cause functional impairment and has not been objectively confirmed.  Accordingly, as this rating is not on appeal, the Board's inquiry is limited to determining whether the Veteran has any compensable residual disability resulting from the carotid artery aneurysm other than this eye symptomatology.  

The Veteran's status post carotid artery aneurysm has been rated under Diagnostic Code 7111, for aneurysm of any large artery.  Under this Code, a 100 percent rating is assigned if the aneurysm is symptomatic, or; for an indefinite period from the date of hospital admission for surgical correction.  Following surgery, a 100 percent rating is assigned for ischemic limb pain at rest, and; either deep ischemic ulcers or an ankle/brachial index of 0.4 or less.  A 60 percent rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  Claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; tropic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less warrants a 40 percent rating.  A claudication on walking more than 100 yards, and diminished peripheral pulses or ankle/brachial index of 0.9 or less warrants a 20 percent rating.  38 C.F.R. § 4.104.  

The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure. The normal index is 1.0 or greater.  Id. at Note 1.  

Applying these rating criteria to the evidence of record, the Board concludes that a compensable rating for the status post internal carotid artery aneurysm is not warranted.  Notably, the Veteran is not shown to have claudication on walking more than 100 yards or diminished peripheral pulses or ankle/brachia index of .9 or less so as to warrant a 20 percent rating.  Also, the rating schedule does not include a provision for the assignment of a lesser 10 percent rating.  The Veteran is shown to have a minimal amount of non-eye related functional loss in that he is no longer able to participate in sports or other activity, which involves rapid head movement.  However, this functional loss has not to date resulted in any impairment in the Veteran's earning capacity as he has been able to retain his full time job and has not to his knowledge been passed over for any promotions.  Additionally, although the Veteran was noted to have some limitation of neck rotation, there is no indication or allegation that this is a residual of the aneurysm.  Instead it appears to result from his cervical disc disease.  Accordingly, at this point, given the lack of a basis in the rating schedule for assigning a compensable rating for the Veteran's status post aneurysm symptomatology and the lack of a general basis for awarding compensation on the basis of impairment of earning capacity, the Board finds that  a compensable rating for the non-eye related functional loss the Veteran experiences is not warranted.  Should either the non-eye or eye pathology increase in severity in the future (as appears possible, based on the evidence of record), he should consider filing a new claim for increase.  

The Board has also considered whether the Veteran's claim for increase for status post left internal carotid artery aneurysm should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 
  

ORDER

An initial compensable rating for status post left internal carotid artery aneurysm with angioplasty and stenting is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


